Order entered May 13, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                             No. 05-22-00363-CV
                             No. 05-22-00364-CV
                             No. 05-22-00365-CV

               IN RE JAMES CORNELIOUS KIRK, Relator

         Original Proceeding from the 194th Judicial District Court
                           Dallas County, Texas
    Trial Court Cause Nos. F16-59404-M, F16-59405-M, & F16-59406-M

                                  ORDER

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.




                                         /s/   BONNIE LEE GOLDSTEIN
                                               JUSTICE